DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites, in part, “the vehicle having an autonomous travel control function and an automatic locking/unlocking function for a door of the vehicle, the autonomous travel control being executed under a precondition that a locking/unlocking device for the door is unlocked, the vehicle travel control method comprising: prohibiting the automatic locking/unlocking function from locking the locking/unlocking device for the door while the vehicle is executing the autonomous travel control; detecting a distance between the vehicle and the remote operation device when the vehicle stops at the target stop position; setting a temporal interval from when the vehicle stops until the locking/unlocking device for the door is locked using the automatic locking/unlocking function to a temporal interval in accordance with the distance; and locking the locking/unlocking device for the door using the automatic locking/unlocking function when the temporal interval has elapsed.” Independent claim 7 recites similar features. 
The prior art does not disclose or render obvious all the above-noted limitations of the claims. 
Kishita (United States Patent Application Publication No. US 2015/0332530 A1) teaches that when the vehicle is stopped, a controller sets a timeout period based on the distance between the 
However, Kishita does not teach “the autonomous travel control being executed under a precondition that a locking/unlocking device for the door is unlocked” and “prohibiting the automatic locking/unlocking function from locking the locking/unlocking device for the door while the vehicle is executing the autonomous travel control”, as claimed in claim 1 and similarly in claim 7. 

Seki (United States Patent Application Publication No. US 2019/0225209 A1) teaches a method for performing an autonomous parking maneuver of a vehicle to a target stop position on the basis of a remote operation command from a remote operation device located outside the vehicle (see at least [0013]-[0044]). However, Seki teaches that before the automated travel control to park the vehicle is performed, the vehicle doors must be locked (see at least [0040]). As such, rather than teaching “the autonomous travel control being executed under a precondition that a locking/unlocking device for the door is unlocked”, as claimed, Seki teaches the autonomous travel control is executed under a precondition that the doors are locked. 

Similarly, Tsujino et al. (United States Patent Application Publication No. US 2020/0079360 A1) [hereinafter “Tsujino”] teaches a vehicle travel control method for performing autonomous travel control of a vehicle (see Abstract). Tsujino similarly teaches that when the vehicle is to begin autonomous travel control, the vehicle doors are locked (see at least [0071]). 

Yoo (United States Patent Application Publication No. US 2020/0150657 A1) also teaches a vehicle travel control method for performing automated parking of a vehicle (see Abstract). Yoo also teaches that “it is preferable to lock the vehicle door” when autonomous travel control of the vehicle is 

Mukaiyama (United States Patent Application Publication No. US 2015/0353080 A1) also generally teaches a vehicle travel control method for performing automated parking of a vehicle from a current position to a predetermined target position (see Abstract). Similarly to the above, Mukaiyama teaches that the vehicle “automatic drive unit may make the door lock state of the vehicle be in a locked state via the door lock control unit in a case where the automatic drive control is performed on the vehicle” (see [0007]). 

Ohbayashi et al. (United States Patent Application Publication No. US 2012/0316704 A1) [hereinafter “Ohbayashi”] also generally teaches a vehicle remote operation system for automated travel of a vehicle via a portable terminal 200 located outside the vehicle (see Abstract and Figure 3). Ohbayashi also teaches that when the vehicle doors are not locked, “a main control unit 112 of an on-board device 100 does not permit movement of the vehicle V” (see Abstract). Therefore, Ohbayashi explicitly teaches away from “the autonomous travel control being executed under a precondition that a locking/unlocking device for the door is unlocked” and “prohibiting the automatic locking/unlocking function from locking the locking/unlocking device for the door while the vehicle is executing the autonomous travel control”, as claimed in claim 1 and similarly in claim 7.



Claims 2-6 are allowed based at least upon their dependency from claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHUL SOOD whose telephone number is (571)272-9411. The examiner can normally be reached Monday-Thursday 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/ANSHUL SOOD/               Primary Examiner, Art Unit 3669